Citation Nr: 1818116	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  12-07 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date prior to September 17, 2010 for the grant of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Previously the case was remanded in January 2017 for additional development. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

From April 5, 2010 forward, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an effective date of April 5, 2010, for entitlement to TDIU have been met. 38 U.S.C. § 1155, 5110, 5107 (West 2012); 38 C.F.R. §§ 3.400, 4.16 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, in light of the fully favorable decision as to the issue of an earlier effective date herein, no further discussion of such duties is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Earlier Effective Date

Generally, the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. The effective date of an award of compensation for service connection will be the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later." 38 C.F.R. § 3.400(b)(2)  (2014); see also 38 U.S.C. § 5110(a) (West 2012); Sears  v. Principi, 16 Vet. App. 244 (2002).

The Board notes that effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by the Secretary, which is available online or at the local Regional Office. These amendments, however, are only applicable with respect to claims filed on or after March 24, 2015, and are not applicable in the present case. 

Prior to March 24, 2015, VA recognized formal and informal claims. A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). An informal claim is any communication or action indicating intent to apply for one or more benefits, and must identify the benefit sought. 38 C.F.R. § 3.155(a). VA must look to all communications from a claimant that may be interpreted as applications or claims both formal and informal for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated. See Brannon v. West, 12 Vet. App. 32, 34-35 (1998). See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant). The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum. Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record. Szemraj v. Principi, 357 F.3d 1370, 1373   (Fed. Cir. 2004).

Additionally as to TDIU, a claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009). A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16 (a) (2017). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 4.16, 4.19 (2017); see also Van Hoose v. Brown, 4 Vet. App. 361(1993).



III. Analysis

The Veteran contends that an earlier effective date prior to September 17, 2010 is warranted for the grant of TDIU. TDIU was granted in a November 2010 rating decision effective September 17, 2010. Specifically, the Veteran contends that while he was working as a home health nurse during the period from April 5, 2010 to September 16, 2010, his employment hours were reduced to due to his service connected disabilities, as he was unable to work at his full time pace and tempo, and worked intermittently due to his service connected disabilities interfering with his employment duties and responsibilities.  The Veteran contends the effective date for the award of TDIU should be the date of his increased rating claim, as this is when he alleges that his service connected disabilities worsened and resulted in him being unable to maintain gainful employment. The Board finds that an earlier effective date of April 5, 2010 for TDIU is warranted.

Initially, the Veteran has met the schedular requirements for TDIU during the relevant period. The Veteran submitted an increased rating claim on April 5, 2010, which encompassed TDIU. From April 5, 2010 forward the Veteran was service connected for cardiomyopathy associated with diabetes mellitus type II rated at 60 percent disabling, diabetes mellitus type II rated at 20 percent disabling, heel ulcers associated with diabetes mellitus type II rated at 10 percent disabling and erectile dysfunction associated with diabetes mellitus type II rated noncompensable. When considering the Veteran's combined disabilities he met the schedular criteria in that his combined rating was 70 percent or more, with one disability rated at 40 percent or more. See 38 C.F.R. § 4.16 (2017). As such, the schedular criteria have been met prior to September 17, 2010. 

The Veteran contends that his cardiomyopathy, associated with his diabetes mellitus type II has impacted his ability to work. Specifically, that he has difficulty keeping up with his patients working as a home health care nurse. Employment records note the Veteran had consistently worked as a home health care nurse for a variety of companies. The Veteran reported difficulty accompanying patients on bike rides, walking, climbing stairs and lifting patients and equipment due to shortness of breath related to his cardiomyopathy, all of which were duties and responsibilities of his employment. He reported shortness of breath, light headiness and occasional loss of balance, which was affecting the patients he was caring for. 

A June 2010 physical capacities evaluation from the Veteran's cardiologist noted he should not overdo any physical activity due to his health conditions and at most is able to pursue part time employment. His treatment provider noted that the Veteran is unable to perform sustained work activity for six hours, or climb one flight of stairs or walk 100 yards without difficulty and should be restricted from moving around machinery. See June 15, 2010 physical capacities evaluation. In a VA Vocational Rehabilitation evaluation the Veteran's treating cardiologist noted that he is unable to work due to his heart condition, as his heart disease is too severe. See July 6, 2010 VA Request for Medical Services- Chapter 31. The Veteran was subsequently released from his employment as a home health aid on September 16, 2010 due to his service-connected medical conditions. 

The Board finds there is competent and credible evidence since the date of the receipt of the Veteran's increased rating claim April 5, 2010, that he was working less and unable to maintain gainful employment due to his service-connected disabilities, including his cardiomyopathy. The Veteran has consistently reported that he was unable to work full-time due to his increased symptoms and difficulty completing the tasks of his employment as a home health nurse, and as a result his hours were reduced significantly from April 2010 to September 2010, due to his service connected disabilities. 

Resolving all reasonable doubt in favor of the Veteran, the Board finds that an earlier effective date of April 5, 2010 is warranted. The evidence of record indicates that the Veteran's service-connected disabilities, specifically his cardiomyopathy impacted his ability to work prior to September 17, 2010. Given the Veteran's education and employment background, it is unlikely that he could find substantially gainful employment, in his area of experience and training, home health care and nursing. When considering the collective impact of the Veteran's service connected disabilities, and the reported severity of his cardiomyopathy, and the Veteran's previous work experience, the Board concludes that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities from April 5, 2010 forward. 

With respect to an effective date earlier than April 5, 2010, the Board notes that generally the effective date of an award based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (2017). The Veteran's TDIU claim was part and parcel of his increased rating claim, filed on April 5, 2010. There is no evidence of record indicating a formal or informal claim prior to this date or earlier records showing a factual increase in severity of the claimed disabilities such that the Veteran was unable to sustain substantially gainful employment.  As such, the proper effective date can be no earlier than the date of receipt of the increased rating claim April 5, 2010. 

As such the Board finds that from April 5, 2010, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities. Considering all lay and medical evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for an effective date of April 5, 2010, the date of receipt of the claim, is warranted. 38 U.S.C. § 5110; 38 C.F.R. § 3.400, 4.16 (2017). 


ORDER

Entitlement to an effective date of April 5, 2010, for entitlement to a TDIU is granted.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


